Where an attorney, representing a plaintiff in error, is not present to represent his case on its call, but desires to present it to the court by abstracts and briefs filed with the clerk, he must accompany the same with the costs of this court, unless a proper affidavit in forma pauperis appears in the record. Therefore where, on'the call of a case, the attorney for the plaintiff was absent, having filed briefs with the clerk of the Supreme Court, but had not sent to the clerk the costs, and the only affidavit contained in the record was that the plaintiff was “unable from his poverty to pay the costs and give the security for the eventual condemnation money,” instead of stating his inability disjunctively, as required by the statute, the case was dismissed. Code, §4280.Writ of error dismissed.